142 F.3d 445
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Paul Aduluije AGHAJI, Defendant-Appellant.
No. 97-50233.D.C. No. CR-92-00645-JMI-1.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the Central District of California, James M. Ideman, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Paul Aduluije Aghaji appeals the sentence imposed following remand from this court for resentencing for his guilty plea conviction for two counts of conspiracy to import heroin in violation of 21 U.S.C. §§ 963 and 952(a).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.


3
Aghaji contends that the district court erred by imposing a fine as part of his sentence.  On November 20, 1996, a panel of this court decided this very issue on the merits in Aghaji's original appeal, and Aghaji advances no arguments which compel us to reconsider the prior decision.  See United States v. Schaff, 948 F.2d 501, 506 (9th Cir.1991);  United States v. Houser, 804 F.2d 565, 567-68 (9th Cir.1986).  Thus, law of the case precludes our re-examination of the issue.  See Schaff, 948 F.2d at 506;  Houser, 804 F.2d at 567-68.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3